ALVIN K. HELLERSTEIN
UNITED STATES DISTRICT JUDGE
UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK
500 PEARL STREET
NEW YORK, NY 10007-1581

(212) 805-0152

TO: Concerned Parties

FROM: Brigitte Jones, Courtroom Deputy Date: 8/12/2020
by Order of Judge Alvin K. Hellerstein

Stingray Music USA, Inc. v. uCast LLC fka Qello, LLC, - 19 Civ. 7473(AKH)

The pre-trial conf. previously scheduled for August 14, 2020 is hereby
adjourned.

So Ordered,

LD. . Mab

Alvin K. Hellerstein, U.S.D.J.

 
